DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/9/2021 has been considered.

Priority
	The claimed priority to provisional application 62/968,151 is acknowledged. 

Specification
	Paragraph 6 is objected to because the phrase, “that acts a pedal” is grammatically incorrect. The phrase should be changed to, “that acts as a pedal” or other grammatically correct language. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 190.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “160” has been used in figure 3 to designate both the sides of the upper tote and part of the frame.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "electric screw drive actuator powered by the battery" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-3, 7-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210318724 A1 (Sung) in view of US 20170356593 A1 (Churchvara).
	Regarding claim 1, Sung teaches a height adjustable cart (figure 5) comprising: 
	a frame extending in a longitudinal direction (element 106 taught in figure 5), a front end of the cart (taught in annotated figure 5 attached below), a rear end of the cart (taught in annotated figure 5 attached below), a base  (taught in annotated figure 5 attached below), provided with casters (taught in annotated figure 5 attached below), a height adjustable frame connected to the base configured to be raised or lowered relative to the base  (taught in annotated figure 5 attached below), a lower shelf (taught in annotated figure 5 attached below), a handle connected to the base at the rear end (figure 1 teaches a handle in element 112), a lower tote slidably mounted on the lower shelf so as to move in a lateral direction (bins taught in annotated figure 5 and paragraph 43), a top tote slidably mounted on the upper shelf so as to move in the longitudinal direction forward and backward (bins taught in annotated figure 5 and paragraph 43).
	However, Sung does not teach an upper shelf having an opening. It teaches an upper shelf in annotated figure 5 but that upper shelf does not have an opening. 
	Churchvara teaches an upper shelf having an opening in annotated figure 11. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the upper shelf of Sung with the upper shelf having an opening of Churchvara. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the weight of the shelf. 


    PNG
    media_image1.png
    594
    830
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    405
    426
    media_image2.png
    Greyscale

	Regarding claim 2, Sung in view of Churchvara teaches the height adjustable cart of claim 1 as set forth in the obviousness rejection above. 
	Sung further teaches the base in the shape of an H (taught in annotated figure 5).
	Regarding claim 3, Sung in view of Churchvara teaches the height adjustable cart of claim 1 as set forth in the obviousness rejection above. 
	Sung further teaches an adjustable height mechanism extending between the base and the height adjustable frame (element 106 “adjustable height columns” taught in figure 5). 
	Regarding claim 7, Sung in view of Churchvara teaches the height adjustable cart of claim 3 as set forth in the obviousness rejection above.
	Sung further teaches a controller for the height adjustable mechanism and a hand switch for the controller (“controls for automatic height adjustment” taught in paragraph 32) and wherein the frame is formed in an inverted U-shape and supports the controller, the hand switch, and the lift mechanism (annotated figure 5).	Regarding claim 8, Sung in view of Churchvara teaches the height adjustable cart of claim 1 as set forth in the obviousness rejection above.
	Sung also teaches that the bottom tote is configured to be pushed off the bottom shelf and the upper tote is configured to be pushed off the upper shelf (bins taught in annotated figure 5 and paragraph 43).
	Regarding claim 9, Sung in view of Churchvara teaches the height adjustable cart of claim 1 as set forth in the obviousness rejection above.
	Sung also teaches the frame includes a mount for accessories including at least one of a bottle holder, and a hand switch (paragraph 32 teaches that element 122 includes "controls for automatic height adjustment" and figure 2 shows element 122 mounted on the frame).
	Regarding claim 11, Sung in view of Churchvara teaches the height adjustable cart of claim 1 as set forth in the obviousness rejection above.
	Sung also teaches that the lower shelf has an end stop mechanism preventing the lower shelf from completely separating from the frame (annotated figure 5).
	Regarding claim 12, Sung teaches a method of operating a height adjustable cart (figure 5) including: a frame (element 106 taught in figure 5) having a base (annotated figure 5) with casters (annotated figure 5) a height adjustable frame (annotated figure 5) provided with a lower shelf (annotated figure 5) and a method of placing a lower tote on the lower shelf (annotated figure 5). 
	However, Sung does not teach an upper shelf with an opening and thus does not teach a method comprising moving an upper tote on the upper shelf to expose the opening and loading the lower tote by placing items through the opening. Sung teaches an upper shelf but not an upper shelf with an opening.
	Churchvara teaches an upper shelf having an opening (annotated figure 11) and a method comprising moving an upper tote on the upper shelf to expose the opening (annotated figure 11 teaches the opening exposed, and figure 1 teaches the opening closed) and loading the lower tote by placing items through the opening (annotated figure 11 teaches the opening which could inherently be used to load the lower tote). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the upper shelf of Sung with the upper shelf of Churchvara. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the weight of the shelf. 
	Regarding claim 13, Sung in view of Churchvara teaches the height adjustable cart of claim 12 as set forth in the obviousness rejection above.
	Sung also teaches The method further comprising: lowering the height adjustable frame so that the upper shelf is at an unloading height (having a height adjustable frame inherently teaches raising and lowering the frame to a desired height) unloading the upper tote from the upper shelf (loading and unloading a shelf is inherently taught by having a shelf) raising the height adjustable frame so that the lower shelf is at the unloading height (having a height adjustable frame inherently teaches raising and lowering the frame to a desired height) and unloading the lower tote (loading and unloading a shelf is inherently taught by having a shelf).
	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210318724 A1 (Sung) in view of US 20170356593 A1 (Churchvara) in further view of US 20140218282 A1 (Hung).
Regarding claim 4, Sung in view of Churchvara teaches the height adjustable cart of claim 3 as set forth in the obviousness rejection above. 
However, neither Sung nor Churchvara teaches a battery and wherein the height adjustable mechanism is an electric screw drive actuator powered by the battery.
Hung teaches a battery and that the height adjustable mechanism is an electric screw drive actuator powered by the battery (element 4 “elevating device” taught at least in figure 1 and paragraph 14). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the battery and electric screw drive actuator powered by the battery of Hung into the adjustable height mechanism of Sung. One of ordinary skill in the art would have been motivated to make this incorporation because Sung teaches a generic height adjustable mechanism and Hung’s electric screw drive actuator is a specific type of height adjustable mechanism. Sung presumes that height adjustable mechanisms are so prolific within the art, that one of ordinary skill in the art could use any of a number of such mechanisms already existing. Hung predates Sung, and specifically explains how an electric screw drive actuator can be used as a height adjustable mechanism, as it pertains to carts. Thus, one of ordinary skill in the art would have been motivated and able to have incorporated the battery and electric screw drive actuator powered by the battery of Hung into the adjustable height mechanism of Sung. 
	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210318724 A1 (Sung) in view of US 20170356593 A1 (Churchvara) in further view of US 20120007323 A1 (Janick).
Regarding claim 5, Sung in view of Churchvara teaches the height adjustable cart of claim 1 as set forth in the obviousness rejection above. Sung also teaches four casters connected to the base (annotated figure 5).
However, neither Sung nor Churchvara teach that the base includes a center fixed direction wheel configured to allow the cart to make turns.
Janick teaches the base including a center fixed direction wheel configured to allow the cart to make turns (element 120 "caster wheel assembly" taught in figure 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the base of Sung with the center fixed direction wheel of Janick. One of ordinary skill in the art would have been motivated to incorporate this fifth wheel in order to distribute the weight of the cart.
	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210318724 A1 (Sung) in view of US 20170356593 A1 (Churchvara) in further view of US 8925683 B1 (Gunsaullus).
Regarding claim 6, Sung in view of Churchvara teaches the height adjustable cart of claim 1 as set forth in the obviousness rejection above.
However, neither Sung nor Churchvara teach folding steps that include link bars and a pedal configured to be pushed to lower the stairs and as a foundation contacting the floor when the steps are lowered. 
Gunsaullus teaches folding steps that include link bars (annotated figure 4) and a pedal configured to be pushed to lower the stairs and as a foundation contacting the floor when the steps are lowered (figure 4 teaches a ladder connected to the cart. When the ladder is in the folded position, pushing on the bottom step would lower the steps and that bottom step would then act as a foundation). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the ladder of Gunsaullus onto the side of the height adjustable cart of Sung. One of ordinary skill in the art would have been motivated to incorporate this ladder on the side in order to be able to fill the top tote when the cart is at its highest setting. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210318724 A1 (Sung) in view of US 20170356593 A1 (Churchvara) in further view of US 8065966 B1 (Bacon).
	Regarding claim 10, Sung in view of Churchvara teaches the height adjustable cart of claim 1 as set forth in the obviousness rejection above.
	However, neither Sung nor Churchvara teaches a pinch guard. 
	Bacon teaches a pinch guard (annotated figure 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the pinch guard of Bacon onto the height adjustable cart of Sung. One of ordinary skill in the art would have been motivated to make this incorporation in order to prevent injury while the height is being adjusted. 

    PNG
    media_image3.png
    647
    707
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KANDAS whose telephone number is (571)272-5628. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R. KANDAS/Examiner, Art Unit 3618    

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618